Citation Nr: 1429766	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-43 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for androgenic alopecia, claimed as hair loss.

2.  Entitlement to an initial compensable evaluation for hypopigmented macules, claimed as scars from first degree burns.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to May 1970.

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2012, this matter came before the Board and was remanded for additional evidentiary development.  The Board finds there has been substantial compliance with the Board's remand directives as it pertains to the initial increase claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A review of the Veteran's Virtual VA file reveals pertinent records as noted below.  There are no pertinent records in the VBMS file.

The issue of entitlement to service connection for androgenic alopecia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypopigmented macules do not affect his head, face, or neck and do not cause any functional limitations.  They have not been manifested by evidence of superficial scars that do not cause limited motion in an area or areas of 144 square inches (929 sq. cm.) or greater, or evidence of superficial painful or unstable scars.  They also do not affect at least 5 percent but less than 20 percent of the entire body or of exposed areas, or require the use of any intermittent systemic therapy.
CONCLUSION OF LAW

The criteria for a compensable disability rating for hypopigmented macules, claimed as scars from first degree burns, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.31, 4.118, Diagnostic Code 7819 (2006) (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The Veteran's appeal concerns the initial evaluation assigned following grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required; therefore, any defect in the notice requirement is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).

Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Analysis

The Veteran's hypopigmented macules are evaluated as noncompensable under Diagnostic Code 7819.  38 C.F.R. § 4.118 (2006) (2013).  He contends a compensable rating is warranted.  

As of October 2008, the criteria for rating skin disorders changed slightly.  This claim for increase was filed before the change.  Since the RO has considered the rating under both the old (prior to October 2008) and new (beginning October 2008) criteria, the Board will do likewise.

Diagnostic Code 7819 covers benign skin neoplasms.  Prior to October 23, 2008, benign skin neoplasms were rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or rated on impairment of function.  38 C.F.R. § 4.118 (2006).  As will be discussed below, the Veteran's service-connected hypopigmented macules only cover the areas of his upper extremities (excluding hands) and upper back, are not unstable, and do not result in any functional impairment.  Therefore, Diagnostic Codes 7800 (disfigurement of the head, face, or neck), 7801 (scars, other than head, face or neck, that are deep or that case limited motion), 7803 (superficial unstable scars), and 7805 (any other scars that limit function of affected part) are inapplicable to this case and will not be discussed.  38 C.F.R. § 4.118 (2006).

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated as 10 percent disabling.  Note (2) to Diagnostic Code 7802 provides that a superficial scar is one that is not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2006).

Diagnostic Code 7804 provides a 10 percent rating for superficial painful scars.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one that is not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2006).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Beginning October 23, 2008, Diagnostic Code 7802 was revised to include nonlinear scars.  The assignment of a 10 percent rating for an affected area or areas of 144 square inches (929 sq. cm.) or greater, did not change.  38 C.F.R. § 4.118 (2013).

Diagnostic Code 7804 was revised to include unstable scars and provides a 10 percent rating for one or two scars that are painful or unstable.  38 C.F.R. § 4.118 (2013).  Note (1) to Diagnostic Code 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.

In the February 2013 Supplemental Statement of the Case, the RO also considered the Veteran's scar under Diagnostic Code 7806 (dermatitis or eczema).  Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  38 C.F.R. § 4.118 (2013).  The Board notes the October 2008 revisions did not affect this Diagnostic Code.

In a March 2008 VA skin examination the examiner reported the Veteran's pertinent history.  Upon physical examination, there was evidence of several small (0.3 - 0.5 cm) hypopigmented oval to annular shape macules on the bilateral upper extremities (none on hands) and upper back.  The rest of the body area was clear.  The total area of skin affected was less than 5 percent.  There was no scarring noted and there was no percent of exposed skin.  

At the May 2012 hearing, the Veteran reported experiencing red painful spots in the affected area after sunburn.

The Veteran attended another VA examination in November 2012.  During this examination, there was no evidence of scarring or disfigurement of the head, face or neck.  There were no benign or malignant skin neoplasms, and no systemic manifestations due to any skin diseases.  The Veteran did not report any treatment with oral or topical medications in the past 12 months, or any treatment for exfoliative dermatitis or papulosquamous disorders in the past 12 months.  There was no history of debilitating or non-debilitating episodes in past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  Upon physical examination, there was no visible skin disorder listed on the examination report.  Other pertinent physical findings revealed few small (0.3 - 0.5 cm) hypopigmented oval to annular shape macules on bilateral upper extremities and upper back (post-inflammatory hypopigmentation).  The total area of skin affected was less than 5 percent.  There was no scarring noted and there was no percent of exposed skin.  There was no reported functional impact.

The evidence of record also contains photos of the affected areas, submitted by the Veteran.

The Board finds the VA examination opinions to be highly probative because they rely on sufficient facts and data, and were conducted by a trained medical professional.

The Board acknowledges the Veteran's contentions that his hypopigmented macules warrant a compensable evaluation.  While the Veteran is competent to report on his observable symptoms, an objective examination is more probative in determining the actual degree of the Veteran's impairment.  The opinions and observations of the Veteran alone, as a layman, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118 (2006) (2013) with respect to determining the severity of his hypopigmented macules.  Accordingly, the Board assigns a low probative value to the Veteran's contentions.

After reviewing the evidence of record, the Board finds that a compensable rating is not warranted as there is no objective evidence of an affected area or areas of 144 square inches (929 sq. cm.) or greater, painful scars, an affected area of at least 5 percent but less than 20 percent of the entire body or of exposed areas, or any intermittent systemic therapy.  This is true under both the old and new rating criteria, thus, there no basis for a compensable evaluation.  As for his contentions of experiencing pain after sunburn, the Board notes he did not report any pain at either examination in March 2008 or November 2012.  

As a preponderance of the evidence is against the assignment of an initial compensable evaluation, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 C.F.R. § 4.3.

Final Considerations

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321 (2013).  In exceptional cases an extraschedular rating may be provided.  Id.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The discussion above reflects that the symptoms of the Veteran's skin disorder are fully contemplated by the applicable rating criteria.  The criteria contemplate specific symptoms such as scars, limitation of motion, pain, and the use of systemic therapy.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's skin disorder, and referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); VAOPGCPREC 6-96 (August 16, 1996).

Finally, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for total rating based on unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial compensable evaluation for hypopigmented macules, claimed as scars from first degree burns, is denied.


REMAND

Additional evidentiary development is needed before the Veteran's claim for entitlement to service connection for androgenic alopecia can be properly adjudicated.  The November 2012 VA examiner failed to substantially comply with the Board's August 2012 remand directives in that she did not address the two private opinions that were of record at the time.  The Board notes that additional private opinions have been added to the claims file since the November 2012 examination report.  Furthermore, in a February 2013 statement, the Veteran noted the RO failed to consider at least one of these newly added private opinions and expressed concern over the fact that the November 2012 examiner was not a "burn specialist."  For the reasons stated above, the Board finds a remand is necessary for a clarifying addendum opinion and possibly additional examination.

The February 2013 statement also appears to suggest that the August 2012 remand required the RO to provide the Veteran with an opportunity to respond to the additional service treatment records that were added to the claims file.  The Board clarifies that the Veteran was only to be given an opportunity to respond to any finding of unavailable government records.  As the requested service treatment records were obtained and associated with the claims file, there was no need to obtain a response from the Veteran.  If, however, the Veteran would like an opportunity to review such records, the Veteran may file a formal request to obtain copies of the recently obtained service treatment records.  

In as much as this matter is being remanded, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.

2.  After all records have been obtained and associated with the claims file, refer the claims file to a VA dermatologist or burn specialist, or if unavailable, another suitably qualified VA examiner, for a clarifying opinion as to the etiology of the Veteran's androgenic alopecia.  The examiner must review the Veteran's claims folder and Virtual VA file.  The examination report should indicate that these files were reviewed. 

The examiner is asked to comment on the significance, if any, of the March 2010 Statement from D.P. (Bosely Senior Counselor), the April 2012 opinion from Dr. O.W., the February 2013 opinion from Dr. A.I., and the March 2013 opinion from Dr. A.O, in comparison to the March 2008 and November 2012 VA examination opinions.  The examiner should specify whether he/she agrees or disagrees with the aforementioned opinions and explain the basis for any agreement or disagreement.  

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  If it is determined that additional examination is needed, one should be scheduled.

3.  Thereafter, the RO must readjudication the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response before returning this matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


